Title: Cabinet Opinions on Sending an Agent to the Choctaw Indians, 1 June 1793
From: Jefferson, Thomas,Knox, Henry,Randolph, Edmund,Hamilton, Alexander
To: Washington, George



June 1. 1793.

That an Agent be sent to the Choctaw nation to endeavour secretly to engage them to support the Chickasaws in their present war with the Creeks, giving them for that purpose arms and ammunition sufficient: and that it be kept in view that if we settle our differences amicably with the Creeks, we at the same time mediate effectually the peace of the Chickasaws and Choctaws, so as to rescue the former from the difficulties in which they are engaged, and the latter from those into which we may have been instrumental in engaging them.

Th: JeffersonH Knox


Altho’ I approve of the general policy of employing Indians against Indians; yet I doubt greatly, whether it ought to be exercised under the particular existing circumstances with Spain; who may hold herself bound to take the part of the Creeks, and criminate the U. S. for some degree of insincerity.
Edm: Randolph

My judgment ballanced a considerable time on the proposed measure; but it has at length decided against it, and very materially on the ground that I do not think the UStates can honorably or morally or with good policy embark the Chocktaws in the War, without a determination to extricate them from the consequences even by force. Accordingly it is proposed that in settling our differences with the Creeks, “we mediate effectually the peace of the Chickesaws and Choctaws” which I understand to mean, that we are to insist with the Creeks on such terms of peace for them as shall appear to us equitable, and if refused will exert ourselves to procure them by arms. I am unwilling, all circumstances foreign and domestic considered, to embarrass the Government with such an obligation.
Alex Hamilton

